DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), dated 01/07/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group II corresponding to claims 8-13 and 16, in the reply filed on 07/13/2022 is acknowledged.    
In addition, applicants elected, method of treating, cetroreleix for GnRH and post-puberal female for subject for the species, see the attached Interview Summary. Claims 8-10 and 13 read applicants elected species
Claims 1-7, 11-12 and 14-16 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 8-10 and 13 are examined on merits in this office action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jabbour et al (US 2008/0194666 A1).
Jabbour et al disclose a method of treating/combating a sex-hormone dependent disease in an individual by administering GnRH and/or GnRH analogue and an inhibitor of prostaglandin synthesis and/or a prostaglandin receptor antagonist, wherein the sex-hormone-dependent disease is PCOD and the individual is female, and the GnRH analogue is cetrorelix [see claims 1-3, 5, 7, 55 and 56]. 
Accordingly, claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garnick et al (US 2009/0197813 A1) in view of Jabbour et al (US 2008/0194666 A1), Ludwig et al (Arch.Gynecol.Obstet., 2001, 265, 175-182) and Reissmann et al (Human Reproduction Update, 2000, vol. 6, No.4, 322-331).     
Garnick et al teach a method for treating an FSH related condition in a subject, comprising administering a GnRH antagonist and able to reduce both plasma FSH and LH levels in a subject, in an amount or in a formulation effective to reduce plasma FSH levels in the subject to a symptom alleviating level, thereby treating an FSH related condition in the subject, wherein the FSH related condition is polycystic ovary syndrome, wherein the subject is female, wherein the GnRH antagonist is the recited decapeptide, wherein GnRH antagonist is sole active agent [see claim 1, 7, 41 and 52]. 
The difference is that Garnick et al is silent on treating PCOS by administering applicants elected GnRH antagonist citrorelix. 
However, applicants acknowledged that the fact that “For practicing the present invention, any GnRH antagonist may be used. The one skilled person in the art may notably refer to the various GnRH antagonist that are known to date. The one skilled in the art may notably refer to the review article of Schultze-Mosgau et al (2005, Expert Opinion on Investigational drugs, Vol.14 (9):1085-1097” [see page 17, lines 29-32, in applicants’ specification]. Applicants also acknowledged known GnRH antagonists with their CAS reference numbers, viz., degarelix, ganirelix, cetrorelix, abarelix etc. [see page 18 in applicants specification].  Based on applicants’ definition of GnRH antagonist in their disclosure, it appears that the GnRH antagonists are exchangeable and they are equivalent towards their function, specifically, lowering the levels of LH and/or FSH in the plasma. 
Alternatively, the following cures the deficiency of Garnick et al:
Jabbour et al teach GnRH antagonists, viz., cetrorelix, ganirelix, abarelix, antide, teverelix and FE 200486, and their role combating a sex-hormone dependent disease, such as polycystic ovary disease in females [see claims 2, 5 and 56]. So, Jabbour et al established the fact that all the cited GnRH are equivalent towards their function. 
Ludwig et al teach cetrorelix shows better results over ganirex in reducing the incidence of cases of OHSS [see abstract].
Reissmann et al teach that one of the most advanced antagonist produced to date is Cetrorelix, a decapeptide which has been shown to be safe and effective in inhibiting LH and sex-steroid secretion in a variety of animal species and in clinical studies as well [see abstract].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants GnRH antagonist, which is cetrorelix, and it’s utlity in lowering levels of LH and FSH etc, and these are linked to polycystic ovarian syndrome, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to replace known GnRH antagonist with other known GnRH antagonist can arise from the expectation that the prior art elements will perform their expected function to achieve their expected results when it is replaced for its common known purpose. Moreover, there is a reasonable expectation of success in doing so, because of guidance provided in the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658